DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 is construed to be indefinite because the recitation “the respective” lacks a positive antecedent basis.  Since claims 10-16 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 17 is construed to be indefinite because the recitations “the respective,” “the outside atmosphere,” and “the exhaust flow rates” lack a positive antecedent basis.  Furthermore, claim 20 is construed to be indefinite because the recitation “the material exit” lacks a positive antecedent basis.  Since claims 18-20 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runciman (US 3,757,428).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Runciman, as teaching:
a method for drying materials (see title and abstract) comprising: 
introducing a material into a dryer chamber (expressly disclosed at column 3 line 67 through column 4 line 19); 
maintaining the chamber at a temperature sufficient to vaporize water in the material into steam (expressly disclosed at column 5 lines 12-33); 
conveying the material along a length of the chamber from an inlet end to an outlet end to condition the material using the steam created from vaporizing the material (expressly disclosed at column 6 lines 4-21); 
controlling a migration of moisture between the inlet and outlet ends by exhausting steam near the inlet end of the chamber and exhausting steam near a dry-end exit end of the chamber (expressly disclosed at column 6 lines 22-51); and 
withdrawing the material from the chamber (expressly disclosed at column 10 lines 27-37).  Runciman also discloses the claim 2 feature wherein the steam is exhausted at a green-end near the inlet end and at a dry-end near the dry-end exit end (expressly disclosed at column 5 line 47 through column 6 line 3), the claims 3-5 features wherein controlling the migration of moisture comprises producing a pressure at the dry-end lower than a pressure at the green-end, wherein the lower pressure at the dry-end is produced by increasing an exhaust flow rate at the dry-end, and adjusting the exhaust flow rate at the dry-end to be higher than an exit exhaust flow rate at the green-end (inherent to the teachings of Runciman because higher pressure steam will necessarily follow that steam will bent to lower pressure exhaust at an increased rate), the claim 6 feature of maintaining a pressure at the dry-end lower than a pressure at the green-end (expressly disclosed at column 6 lines 4-21), the claim 7 feature of maintaining an overall pressure within the chamber to be higher than a pressure at an outside atmosphere (expressly disclosed at column 5 lines 12-33), the claim 8 feature wherein the pressure at the outside atmosphere is an ambient pressure in a mill (expressly disclosed at column 6 lines 22-51), the claim 9 feature wherein maintaining the pressure comprises adjusting one or both of an entrance exhaust flow rate and the exit exhaust flow rate at the respective green-end and the dry-end (expressly disclosed at column 6 line 52 through column 7 line 7) and the claim 16 feature wherein the temperature within the green-end is higher than the temperature within the dry-end (expressly disclosed at column 6 lines 4-21).
Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowable over the prior art or record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited with this action may teach one or more claim elements but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, D, E, F, cited with this action, are patent publications from the same inventive entity. References G, H, J, K, L, M, N, O, cited with this action teach drying methods and apparatus thereof.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Wednesday, May 4, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753